DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims1-20 are rejected in the Instant Application.



Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Patent Application 16684642 filed 09/15/2019.




Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palermo et al. (US20170286142A1) hereinafter Palermo in view of Gupta et al. (US20110010721A1) hereinafter Gupta.


Regarding claim 1, 8, 14, 18. Palermo teaches a method implemented by a network traffic management system comprising one or more network traffic management apparatuses (¶0013 network devices 106. In use, the network device 106 facilitates the transmission of network packets (e.g., based on workload type, flow information, etc.)), server devices, or client devices, the method comprising:
analyzing network traffic transiting the first computing node during an execution of the service to determine that a hardware accelerator (¶0040 various hardware acceleration units 206 to be assigned for various workload types and compute usage values) of a second computing node is capable of assisting the execution of the service (¶0016 , the network device 106 monitors each VM and determines whether the workload (e.g., service(s)) executed by any given VM is causing the present compute usage of the VM (e.g., usage of the CPU 202 on behalf of the VM) to exceed a predefined limit (e.g., 80% of assigned compute resources)…. If so, the network device 106 identifies and allocates a suitable purpose-specific acceleration unit to the VM to offload processing of the workload and thereby reduce the compute usage);
using the hardware accelerator of the second computing node to assist with the execution of the service (¶0061 see the network device 106 may migrate the virtual machine from the standard instructions associated the CPU 202 to the acceleration unit instructions associated with the specific architecture of the acceleration unit, to enable accelerated processing of the workload).
Palermo teaches configuring a service to execute on a first computing node based on an availability of general-purpose computing resources at the first computing node (¶0045 The applications 404, 410 may indicate any type of service (i.e., workload) or other network processing function presently being performed via the VMs 402, 408 on the network packets, such as user authentication, encrypting network traffic, real time data compression, etc.);..configuring the service to execute on the second computing node (¶0063 see  the network device 106 may evaluate the present compute usage values of the various virtual machines and assign available acceleration unit processing capacity to the virtual machines);
Palermo teaches configuring the services but does not explicitly teach scheduling a service 
Gupta however in the same field of computer networking teaches scheduling a service (¶0025 see scheduling for accelerators. An accelerator, as used herein, is a virtual or physical device dedicated to a specific computational task. Admission control, as used herein, relates to restricting access to an accelerator in overloaded conditions. Load balancing, as used herein, relates to utilization of the accelerator in the present system so as to balance accelerator resource requests across a plurality of accelerators. Scheduling, as used herein, relates to domain requests for access to an accelerator providing QoS guarantees, and to ensure fairness to a domain in the form of adequate resources being provided to this domain.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the configuration of Palermo and the teachings of scheduling of Gupta to combine the teachings such that Palermo utilizes the scheduling of Gupta for acceleration services. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so would provide QOS guarantees (Gupta ¶0025)
Regarding claim 8: Palermo teaches A system comprising one or more network traffic management modules, networking modules, or server modules, memory comprising programmed instructions stored thereon, and one or more processors configured to be capable of executing the stored programmed instructions (¶0027 see modules; ¶0066 see memory and processor)
Regarding claim 14: Palermo teaches a non-transitory computer readable medium having stored thereon instructions comprising executable code that, when executed by one or more processors (¶0011 see non-transitory machine-readable storage media)
Regarding claim 18: Palermo A network traffic management apparatus, comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed (¶0020 see processor and memory)
Regarding claim 2, 10, 15, 19. The already combined references teach the method of claim 1, further comprising:
dynamically reconfiguring hardware of the second computing node to implement the hardware accelerator (Palermo ¶0016 see By dynamically allocating and deallocating purpose-specific acceleration units that are already in the hardware of the network device 106, rather than relying solely on cores of the CPU 202 assigned to handle all workloads, the network device 106 can make more efficient use of its hardware).
Regarding claim 3, 16. The already combined references teach the method of claim 1, further comprising:
publishing an availability of the hardware accelerator of the second computing node (Palermo ¶0059 network device 106 may identify another acceleration unit (not shown) that is configured to perform encryption processes. In other embodiments, for example in such embodiments wherein there are no other available acceleration units 206 configured to perform encryption, the network device 106 loops through blocks 632 through 644, until the desired capacity of the applicable acceleration unit (e.g., the encryption acceleration unit 208) becomes available.).
Regarding claims 4, 11. The already combined references teach the method of claim 1, wherein determining the hardware accelerator of the second computing node is capable of assisting the execution of the service comprises determining that the service will process network traffic at an increased rate using the hardware accelerator of the second computing node than by using only the general-purpose computing resources of the first computing node (Palermo ¶0056-57 see the network device 106 may compare the assigned compute capability usage limit to the present compute usage value. At block 626, the network device 106 determines whether to accelerate the virtual machine. For example, in some embodiments, if the present compute usage value is greater than the assigned compute capability usage limit, then the network device 106 determines to accelerate the virtual machine. If the network device 106 determines to accelerate the virtual machine, the method 600 advances to block 632, in which the network device 106 applies the acceleration unit assignment rules to identify an acceleration unit 206 to allocate to the virtual machine….In applying the acceleration unit assignment rules to identify the acceleration unit to allocate to the virtual machine, the network device 106 may identify the acceleration unit 206 based on a type of the workload of the virtual machine (e.g., the workload 406 of VM(1) 402, the workload 412 of VM(N) 408, etc.)).
Regarding claims 5, 9. The already combined references teach the method of claim 1, wherein analyzing the network traffic transiting the first computing node comprises determining a type of network traffic processed by the service (Palermo ¶0032 see performance monitor module 340, which may be embodied as hardware, firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof as discussed above, is configured to monitor one or more performance metrics of various physical and/or virtual resources of the network device 106 and analyze the performance metrics to determine whether any of the virtual machines may benefit from assistance from the acceleration units 206. Such performance metrics may include any type of data that indicates the types of workloads executed by the virtual machines). 
Regarding claims 6, 12. The already combined references teach the method of claim 1, wherein analyzing the network traffic transiting the first computing node comprises determining a relative proportion of the network traffic processed by the service compared to other services executing on the first computing node (Palermo ¶0049 see the threshold compute capability may be a percentage of utilization of one or more cores of the CPU 202, such as 90% of the total compute capability of one core to the virtual machine 402, 90% of the total compute capability of another core to the virtual machine 408, and other percentages of other cores to other initialized virtual machines. Further, in block 510, the network device 106 assigns a compute capability usage limit to each initialized virtual machine 402, 408. In some embodiments, the network device 106 may set the compute capability usage limit to 80% or some other percentage of the threshold compute capability value assigned to each virtual machine 402, 408).
Regarding claims 7, 13, 17, 20. The already combined references teach the method of claim 1, further comprising:
detecting a change in a proportion of network traffic processed by the service on the second computing node to network traffic processed by another service on the second computing node (Palermo ¶0060 the network device 106 allocates the specified capacity of the selected acceleration unit (e.g., the encryption acceleration unit 208) to reduce the present compute usage value of the virtual machine to be below the assigned compute capability usage limit. Following the example given above, the network device 106 may assign 2% of the capacity of the encryption acceleration unit 208 to the virtual machine); and
in response to detecting the change, dynamically reconfiguring the second computing node to replace the hardware accelerator assisting the execution of the service with a different hardware accelerator that assists the another service (Palermo ¶0060 see network device 106 may allocate one or more processing time slots of the acceleration unit (e.g., the encryption acceleration unit 208) to the virtual machine, as indicated in block 650. Additionally or alternatively, as indicated in block 652, the network device 106 may allocate one or more specific physical sub-units of the acceleration unit (e.g., the encryption acceleration unit 208) to allocate the specified capacity (e.g., 2%) to the virtual machine.).


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449